 


110 HR 1301 IH: Little Shell Tribe of Chippewa Indians Restoration Act of 2007
U.S. House of Representatives
2007-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1301 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2007 
Mr. Rehberg introduced the following bill; which was referred to the Committee on Natural Resources
 
A BILL 
To extend the Federal relationship to the Little Shell Tribe of Chippewa Indians of Montana as a distinct federally recognized Indian tribe, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Little Shell Tribe of Chippewa Indians Restoration Act of 2007.
2.DefinitionsFor purposes of this Act:
(1)TribeThe term Tribe means the Little Shell Tribe of Chippewa Indians of Montana.
(2)MemberThe term member means an individual who is enrolled in the Tribe pursuant to section 7.
(3)SecretaryThe term Secretary means the Secretary of the Interior.
3.FindingsCongress finds the following:
(1)The Little Shell Tribe of Chippewa Indians is one of the political successors to signatories to the Pembina Treaty of 1863, by which a large area of land in what is now North Dakota was ceded to the United States.
(2)The Turtle Mountain Band of Chippewa of North Dakota, and the Chippewa-Cree Tribe of the Rocky Boy’s Reservation of Montana, which also are political successors to the signatories to the Pembina Treaty of 1863, already have been recognized by the Federal Government as distinct Indian tribes.
(3)The members of the Little Shell Tribe of Chippewa continue to live in Montana as their ancestors have done for more than a century since their ancestors ceded their lands in North Dakota.
(4)The Little Shell Tribe repeatedly petitioned the Federal Government for reorganization in the 1930s and 1940s under the Act of June 18, 1934 (25 U.S.C. 461 et seq.; commonly referred to as the Indian Reorganization Act). Federal agents who visited the Little Shell Tribe and Commissioner of Indian Affairs John Collier attested to the Federal Government’s responsibility toward the Little Shell Indians. These officials concluded that Little Shell tribal members were eligible for and should be provided with trust land, thereby making the Tribe eligible for reorganization under the Indian Reorganization Act. Due to a lack of Federal appropriations during the Depression, however, the Bureau lacked adequate financial resources to purchase land for the Tribe, and the Little Shell people were thereby denied the opportunity to reorganize.
(5)In spite of the Federal Government’s failure to appropriate adequate funding to secure land for the Tribe as required for reorganization under the Indian Reorganization Act, the Tribe continued to exist as a separate community with leaders exhibiting clear political authority. The Tribe, together with the Turtle Mountain Band of Chippewa of North Dakota, and the Chippewa-Cree Tribe of the Rocky Boy’s Reservation of Montana, filed two suits under the Indian Claims Commission Act of 1946 to petition for additional compensation for lands ceded to the United States by the 1863 Treaty and 1892 McCumber Agreement. These tribes received Indian Claims Commission awards, which were distributed under 1971 and 1982 Acts of Congress.
(6)The Tribe petitioned the Bureau of Indian Affairs for recognition through the Bureau’s Federal Acknowledgement Process in 1978. Nearly 30 years later, the Tribe’s petition is still pending.
(7)The United States Government, the State of Montana, and the other federally recognized Indian Tribes of Montana have had continuous dealings with the recognized political leaders of the Little Shell Tribe from the 1930s through the present.
4.Federal recognitionFederal recognition of the Little Shell Tribe of Chippewa Indians of Montana is hereby extended. All laws and regulations of the United States of general application to Indians or nations, tribes, or bands of Indians, including the Act of June 18, 1934 (25 U.S.C. 461 et seq.) that are not inconsistent with any specific provision of this Act, shall be applicable to the Tribe and its members.
5.Federal services and benefits
(a)In generalThe Tribe and its members shall be eligible, on and after the date of the enactment of this Act, for all services and benefits furnished to Federally recognized Indian tribes without regard to the existence of a reservation for the Tribe or the location of the residence of any member on or near any Indian Reservation.
(b)Service areaFor purposes of the delivery of Federal services to enrolled members of the Tribe, the service area of the Tribe shall be deemed to be the area comprised of Blaine, Cascade, Glacier and Hill Counties in Montana.
6.Reaffirmation of rightsNothing in this Act shall be construed to diminish any right or privilege of the Tribe, or the members thereof, that existed prior to the date of enactment of this Act. Except as otherwise specifically provided in any other provision of this Act, nothing in this Act shall be construed as altering or affecting any legal or equitable claim the Tribe might have to enforce any right or privilege reserved by or granted to the Tribe which was wrongfully denied to or taken from the Tribe prior to the enactment of this Act.
7.MembershipNot later than 18 months after the date of the enactment of this Act, the Tribe shall submit to the Secretary a membership roll consisting of all individuals enrolled as members of the Tribe. The qualification for inclusion on the membership roll of the Tribe shall be determined in accordance with Article 5, Sections 1–3, of the Tribe’s September 10, 1977, Constitution. The Tribe shall ensure that such membership roll is maintained and kept current.
8.Transfer of land for the benefit of the tribe
(a)HomelandThe Secretary shall acquire trust title to 200 acres of land within the Tribe’s service area for the benefit of the Tribe for a tribal land base.
(b)Additional landsThe Secretary may acquire additional lands for the Tribe pursuant to the authorities granted in section 5 of the Indian Reorganization Act (25 U.S.C. 465). 
 
